DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 This office action addresses pending claims 1, 5 and 10-15. Claims 1 and 5 were amended and claims 14-15 were amended in the response filed 1/28/2021.

Claim Objections
Claim 11 is objected to because of the following informalities:  the changes in the amended claim were not indicated by strike-through and underlining (e.g. “comprisingforming”). That is, a space was removed between the two words See MPEP 714 and 37 CFR 1.121(c)(2).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “comprisingforming should be amended to recite “comprising forming” [a space is added between the words].  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (KR 101305242, see Applicant supplied machine translation) in view of Lee et al. (US 2007/0264535).
Regarding claim 1, Chang discloses a lithium ion polymer secondary battery 100 (claim 7) comprising an electrode assembly 30, electrode tabs 40 and 50, a battery case 20 accommodating the leads 60 and 70 (analogous: lead terminals connected with the electrode assembly and drawn out of the battery case) of the electrode assembly ([0041]). The battery case 10 is made of an aluminum laminate sheet (analogous: pouch-type battery case having a multiple layer structure) ([0043]). The laminate includes an outermost outer resin layer 11, a metal barrier layer 12, and an inner sealant layer 14 ([0006]). The battery case has an outer circumferential surface sealing portion (page 6, first paragraph). An electrically insulating polymer coating layer (analogous: surface layer) comprising is formed on all of the outer circumferential surfaces of the battery case including the end surface of the sealing part to prevent the inflow of moisture from the outside and to improve the insulation resistance ([0001], page 4, third paragraph); thus located on an entire surface of the outer side of the battery case including the sealing part.
The polymer coating is not limited to the following examples but preferably: polybutylene terephthalate (PBT), polyamide (PA), polycarbonate (PC), polyphenylene sulfide (page 4, second full paragraph) which are all engineering plastics. The polymer coating layer is made by a dip-coating method ([0047]). 
While Chang teaches the thickness of the polymer layer is 1% to 20% of the thickness of the cross section of the seal (page 5, third paragraph) and the polymer layer surrounds the outer circumferential surface of the battery case by a length corresponding to 30 to 50% of the length of the electrode tab (page 5, fifth paragraph), Chang does not explicitly disclose wherein the surface layer has a thickness of 1 μm to 10 μm.
Lee discloses a pouch-shaped battery 100 wherein the case that surrounds electrode assembly 150 has an outer coating layer 100a/e made of polymer ([0067]). The outer coating layer has a thickness of 5 to 40 microns; when the thickness of the polymer film is too small, the polymer film cannot provide desired strength and when the thickness of the polymer film is too large, the thickness of the laminate sheet is increased ([0033]). Thus, Lee recognizes the thickness of an outer polymer layer is a result effective variable. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thickness of 5 to 40 microns (including the range of 5-10 μm which overlaps with the claimed invention) of Lee as the thickness of the insulating polymer coating layer of Chang to obtain the desired balance between strength and thickness of the outer polymer layer.
Regarding claim 5, modified Chang discloses all of the claim limitations as set forth above. While Chang teaches the laminate includes an outermost outer resin layer 11, a metal ([0006]), Chang does not explicitly disclose the material of the outer resin layer or inner sealant layer, and does not explicitly disclose those materials as insulating materials.
Lee teaches a pouch-shaped battery 100 comprising a stacking structure wherein the outer coating layer 100a is made of ONy (oriented nylon film), a barrier layer 100b made of aluminum alloy, and an inner sealant layer 100c made of CPP (cast polypropylene) ([0067]). The ONy and CPP materials are electrically insulating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ONy material as the outer resin layer 11 material and use the CPP material as the inner sealant layer 14 material of Chang for the purpose of electrically insulating the electrode assembly from the middle [aluminum] barrier layer and electrically insulating the outer surface of the battery.
Regarding claim 10, modified Chang discloses all of the claim limitations as set forth above. Chang teaches the lithium secondary battery includes lithium ion polymer batteries ([0003]), and thus includes a polymer electrolyte.
Regarding claim 11, modified Chang discloses all of the claim limitations as set forth above. Chang teaches forming the electrically insulating polymer coating layer (surface layer) comprising an engineering plastic (page 4, second full paragraph) on an outer side of the battery case, wherein the battery case comprises a sealing part (see “outer circumferential surface sealing portion”) (page 6, first paragraph), and wherein the surface layer is located on an entire surface of the outer side of the battery case including the sealing part (see “dip-([0047]). 
Regarding claim 15, modified Chang discloses all of the claim limitations as set forth above. Because Chang teaches the entire battery case is dip-coated to a length corresponding to 30 to 50% of the length of the electrode tab ([0047]) (that is, the only portion not dipped is the remaining 50-70% of the exposed electrode tab), the battery case is sealed by the surface layer of the electrically insulating polymer coating layer and is completely encapsulated; thus the battery case is sealed by dip coating and not thermal bonding.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (KR 101305242, see Applicant supplied machine translation) in view of Lee et al. (US 2007/0264535), as applied to claim 11 above, and further in view of Suzuta (US 2010/0255365).
Regarding claim 12, modified Chang discloses all of the claim limitations as set forth above. Chang discloses dip-coating with the engineering plastic (page 4, second full paragraph and [0047]). However, modified Chang does not explicitly disclose a second step of drying the dip-coated battery case at 170 to 190 °C for 2 to 4 hours to form the surface layer.
Suzuta discloses a packing material for a lithium cell including an aluminum foil layer, a coating layer, and a sealant layer (abstract). When the coating layer is applied, the coating layer needs to be dried ([0097]). Suzuta teaches that the drying temperature can be set higher or the curing time can be extended in order to ensure satisfactory curing of the composition ([0097]). That is, Suzuta teaches that it is known in the art to adjust the temperature and the length of time for drying. As the drying temperature is increased, the length of time can be decreased but .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (KR 101305242, see Applicant supplied machine translation) in view of Lee et al. (US 2007/0264535) and Suzuta (US 2010/0255365), as applied to claim 12 above, and further in view of Kim et al. (US 2015/0004467).
Regarding claim 13, modified Chang discloses all of the claim limitations as set forth above. While Chang teaches thermal bonding (page 6, first paragraph) before the battery case is dipped, modified Chang does not explicitly disclose the thermal bonding/heat sealing occurring at 180 to 195 °C under a pressure of 0.3 to 0.5 MPa for 2 to 4 seconds.
Kim discloses a method of making a polyolefin composite film (abstract). The film is heat sealed and the temperature of the heat sealing may be 140 to 280 °C, for a time of 1 to 20 seconds, and at a pressure between 0.1 to 2 MPa ([0066]). Kim teaches that when the temperature is lower, the thermal energy is insufficient and when the temperature is higher, the film or aluminum may be thermally deformed with warpage ([0066]). Kim teaches that when the pressure is lower, the heat sealing may be non-uniform and when the pressure is ([0066]). Therefore, Kim establishes that the heat sealing temperature and pressure is a result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the heat sealing temperature by routine experimentation, to a range of 180 to 195 °C, the heat sealing pressure by routine experimentation, to a range of 0.1 to 2 MPa, and the heat sealing time by routine experimentation, to a range of 2 to 4 seconds, of modified Chang to obtain the desired balance between sufficient heating and deforming or warpage. As such, without showing unexpected results, the claimed heat sealing temperature and pressure cannot be considered critical.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (KR 101305242, see Applicant supplied machine translation) in view of Lee et al. (US 2007/0264535), as applied to claim 5 above, and further in view of Douke et al. (US 2015/0372263).
Regarding claim 14, modified Chang discloses all of the claim limitations as set forth above. Lee teaches the outer coating layer 100a made of ONy (oriented nylon film) and the inner sealant layer 100c made of CPP (cast polypropylene; thus polypropylene) ([0067]). While Lee teaches ONy (oriented nylon film), modified Chang does not explicitly disclose the ONy as biaxially stretched.
However, Douke teaches a battery packaging material made of a laminate including a base material layer, a metal layer, and a sealant layer (abstract). Douke teaches the biaxially stretched nylon ([0086], [0332]) can be used as the base material layer.
. 

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
Applicant argues none of the prior art recognizes the problem with respect to the battery case that is sealed by thermal bonding having a problem of short circuit, electrolyte leakage, and/or moisture permeation.
In response to applicant's argument that none of the prior art recognizes the problem with respect to the battery case that is sealed by thermal bonding having a problem of short circuit, electrolyte leakage, and/or moisture permeation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In fact, because Chang teaches a battery case containing the electrode assembly and dip-coating the entire battery case to a length corresponding to 30 to 50% of the length of the electrode tab (that is, the battery and all its components are immersed with the exception of the remaining 50-70% of the electrode tab length) ([0047]), the invention of Chang would similarly solve the argued problems.

Applicant argues that Lee and Chang are simply silent about having a surface layer located on an entire surface of the outer side of the battery case including the sealing part.
This is not considered persuasive. Chang clearly teaches limitation. Chang teaches a battery case containing the electrode assembly and dip-coating [i.e. forming the surface layer] the entire battery case to a length corresponding to 30 to 50% of the length of the electrode tab (that is, the battery and all its components [including an outer circumferential surface sealing portion, analogous to the claimed sealing part] are immersed with the exception of the remaining 50-70% of the electrode tab length) ([0047]). Thus Chang meets this limitation. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chang teaches all the limitations of claim 1 with the exception regarding the precise thickness of the polymer coating layer [surface layer]. Lee teaches the thickness of an outer coating of a pouch-shaped battery made of a laminate case ([0067]), and Lee provides rationale for the thickness of the outer polymer film. Therefore, because Lee recognizes the outer layer thickness as a result effective variable, and Chang is silent to the precise thickness of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB BUCHANAN/             Examiner, Art Unit 1725        

            
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725